Citation Nr: 0939892	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  07-21 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for left ear hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to August 
1974, from February 1975 to February 1979 and from December 
2003 to March 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in September 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Huntington, West Virginia.  

The record reflects that the Veteran testified at a Travel 
Board hearing before the undersigned in Huntington, West 
Virginia in June 2009.  The hearing transcript is of record.

The Veteran's claim for hearing loss has heretofore has been 
considered as a single issue, namely entitlement to service 
connection for bilateral hearing loss.  However, as further 
explained in the REMAND below, the evidence reflects left ear 
hearing loss which pre-existed his second period of active 
service and therefore requires consideration of law and 
regulations distinct from those which will be employed for 
the right ear hearing loss claim.  Accordingly, for the sake 
of clarity, the Board has decided to bifurcate the hearing 
loss claim into two separate issues, entitlement to service 
connection for right ear hearing loss and left ear hearing 
loss.

The issue of entitlement to service connection for left ear 
hearing loss is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  The Veteran will 
be informed if further action is required on his part.  




FINDINGS OF FACT

1.  The competent evidence demonstrates that the Veteran's 
right ear hearing loss is related to active duty service.

2.  The medical evidence of record is in equipoise as to 
whether the Veteran's currently diagnosed tinnitus is 
etiologically related to active duty service.


CONCLUSIONS OF LAW

1.  The Veteran's right ear hearing loss was incurred during 
active duty military service.  38 U.S.C.A. §§ 1101, 1110, 
1131, 1112 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2009).

2.  Resolving the benefit of the doubt in the Veteran's 
favor, tinnitus was incurred during active duty military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of (1) the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
and (3) which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2009); see also 73 Fed. Reg. 23,353-6 (April 
30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

A VCAA notice letter was sent to the Veteran regarding his 
service connection claims in April 2005.  This letter appears 
to be adequate.  The Board need not, however, discuss in 
detail the sufficiency of the VCAA notice letter in light of 
the fact that the Board is granting the claims.  Any 
potential error on the part of VA in complying with the 
provisions of the VCAA has essentially been rendered moot by 
the Board's grant of the benefits sought on appeal.  

The Board notes the Veteran has not been provided notice 
regarding degree of disability and effective date as required 
by the recent decision of the United States Court of Appeals 
for Veterans Claims in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  As discussed in detail below, the Board is granting 
the Veteran's claims.  It is not the Board's responsibility 
to assign a disability rating or an effective date in the 
first instance.  The Board is confident that if required, the 
Veteran will be afforded any appropriate notice needed under 
Dingess.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2009).  As a general matter, service connection for a 
disability on the basis of the merits of such a claim 
requires (1) the existence of a current disability; (2) the 
existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  Cuevas v. Principi, 3 Vet. 
App. 542 (1992).  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2009).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. 
§ 3.303(d) (2009).

Certain chronic disabilities, such as organic diseases of the 
nervous system, 
are presumed to have been incurred in service if manifest to 
a compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  In an October 4, 1995, opinion, VA's Under Secretary 
for Health determined that it was appropriate to consider 
high frequency sensorineural hearing loss an organic disease 
of the nervous system and therefore a presumptive disability.

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eye-witness account of a Veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).

I.  Right Ear Hearing Loss

The Veteran contends that he suffered acoustic trauma during 
his military service that has caused his current right 
hearing loss.  He specifically contends that he was exposed 
to loud noises while working around power generators, diesel 
engines, gas turbine engines, jet engines and gun fire during 
his first period of service in the Air Force.  He further 
contends that he was exposed to loud noises while stationed 
in Iraq due to his proximity to the detonation of explosives 
and work as a heavy vehicle mechanic during his second period 
of service.

The Board observes that the Veteran has reported acoustic 
trauma in the military when he was exposed to loud noises 
associated with various engines, generators, gun fire and 
explosives.  The Veteran is competent to describe the nature 
and extent of his in-service noise exposure, see 38 C.F.R. § 
3.159(a)(2); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Moreover, the DD Form 214 confirms that the Veteran was an 
electrical power production specialist during his first 
period of service and a power generator equipment repairman 
during his second period of service.  Thus, it is likely that 
the Veteran was exposed to engine and generator noise while 
in service.  Therefore, the Board may accept the Veteran's 
testimony regarding the occurrence of exposure to acoustic 
trauma in service.  However, such evidence is not sufficient 
to demonstrate hearing loss while in service.

For purposes of applying VA laws, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz (Hz) is 
40 decibels (dB) or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
and 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2009). 

The medical evidence of record reveals that there is a 
current diagnosis of a hearing disability.  According to the 
August 2005 C&P audiological examination, the Veteran has 
right ear sensorineural hearing loss according to the 
definition of impaired hearing under 38 C.F.R. § 3.385 
(2009).  

The Board finds that the Veteran's right ear hearing loss is 
related to service as there is record of him having met the 
qualifications regarding hearing loss under 38 C.F.R. § 3.385 
(2009) while on active duty service.  As noted above, for 
purposes of applying VA laws, impaired hearing is considered 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz (Hz) is 40 
decibels (dB) or greater.  38 C.F.R. § 3.385 (2009).  The 
Board notes that both the April 1977 and the May 1978 
audiograms taken while the Veteran was on active duty 
indicate that the Veteran had hearing loss of greater than 40 
decibels in both the 3000 and 4000 Hz frequencies in the 
right ear.  As such, the Board finds that the Veteran had 
right ear hearing loss that reached an impairment level that 
is considered a disability while on active duty and therefore 
service connection must be granted.  38 C.F.R. § 3.303(a) 
(2009).

The Board acknowledges in passing the August 2005 VA 
audiologist's opinion that the Veteran's right ear hearing 
loss is less likely as not the result of his military 
service; however, the Board observes that the audiologist 
failed to consider the in-service audiogram reports dated 
April 1977 and May 1978 reflecting in-service right ear 
hearing loss pursuant to 38 C.F.R. § 3.385, and his opinion 
is therefore not probative.  See Bloom v. West, 12 Vet. App. 
185, 187 (1999) (the probative value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion").

In summary, for the reasons and bases expressed above, the 
Board concludes that service connection for right ear hearing 
loss is granted.  The appeal is allowed.

II.  Tinnitus

The Veteran also asserts that he is entitled to service 
connection for tinnitus caused by in-service noise exposure.  

The Board has already determined that the Veteran was exposed 
to acoustic trauma in service, and the August and September 
2005 C&P reports both indicate a current diagnosis of 
tinnitus.

With respect to medical nexus, the August 2005 VA examiner 
opined that the Veteran's tinnitus was less likely as not 
caused by or the result of the Veteran's military noise 
exposure, but was instead a result of occupational noise 
exposure subsequent to the Veteran's first period of active 
service.  Also of record is the opinion of the September 2005 
VA examiner, who opined that the Veteran had some degree of 
noise exposure while on active duty which subjected the 
Veteran to tinnitus.

In light of the VA audiologists' opinions that the Veteran's 
tinnitus can be attributed to both in-service and post-
service exposure, the Board will assume there is an equal 
split between the two.  In other words, the Veteran's 
tinnitus is 50 percent attributable to in-service noise 
exposure and 50 percent attributable to post-service 
occupational noise exposure.  

Accordingly, there exists an approximate balance of evidence 
for and against the claim.  When the evidence for and against 
the claim is in relative equipoise, by law, the Board must 
resolve all reasonable doubt in favor of the Veteran.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009).  
Accordingly, with resolution of doubt in the Veteran's favor, 
the Board concludes that a grant of service connection for 
tinnitus is also warranted.  


ORDER

Service connection for right ear hearing loss is granted.

Service connection for tinnitus is granted.


REMAND

The Board has determined that the remaining issue on appeal 
must be remanded for additional evidentiary development.  

A November 2001 audiogram conducted prior to the Veteran's 
second period of active service demonstrates left ear 
auditory thresholds were as follows:

Hertz (Hz)	500	1000	2000	3000	4000 
Left (dB)	10	10	20	65	75

These findings are indicative of hearing loss for VA 
purposes.  See 38 C.F.R. § 3.385 (2009).

Also, on the examination report the Veteran's hearing loss 
profile was listed as "H2."  See Odiorne v. Principi, 
3 Vet. App. 456, 457 (1992) (Observing that the "PULHES" 
profile reflects the overall physical and psychiatric 
condition of the service member on a scale of one (high level 
of fitness) to four (a medical condition or physical defect 
which is below the level of medical fitness for retention in 
the military service)).  

Based on the above-cited evidence, there is no doubt that the 
Veteran had hearing loss prior to entering his second period 
of active service.  See 38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304(b) (2009).  Accordingly, the relevant 
inquiry in this case is whether there is "clear and 
unmistakable" evidence that the Veteran's condition was not 
aggravated by service.  See VAOPGCPREC 3-2003.  There is no 
medical opinion of record addressing whether the Veteran's 
pre-existing left ear hearing loss was aggravated beyond its 
natural progression by any incident of his second period of 
active service.  This question must be addressed by an 
appropriately qualified health care provider.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 
3.159(c)(4) (2009) (a medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim).

Accordingly, this issue is REMANDED for the following 
actions:

1.  Schedule the Veteran for a VA audiological 
examination to determine the existence and 
etiology of any current left ear hearing loss.  
The examiner should review the Veteran's claims 
folder and render an opinion as to whether the 
Veteran's pre-existing left ear hearing loss 
was aggravated beyond its natural progression 
during or due to his military service from 
December 2003 to March 2005.  A report should 
be prepared and associated with the Veteran's 
VA claims folder.

2.  After undertaking any additional 
development deemed appropriate, 
readjudicate the Veteran's claim of 
entitlement to service connection for left 
ear hearing loss.  If the benefit sought on 
appeal remains denied, in whole or in part, 
provide the Veteran and his representative 
with a supplemental statement of the case 
and allow an appropriate period of time for 
response.  The case should then be returned 
to the Board for further consideration, if 
otherwise in order.


The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).


____________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


